 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ANTHONY PENTON,                                       Case No. 2:11-cv-0518 TLN KJN P
12
                                              Plaintiff,   [PROPOSED] ORDER GRANTING
13                                                         PLAINTIFF’S REQUEST TO SEAL
                        v.                                 DOCUMENTS PURSUANT TO LOCAL
14                                                         RULE 141
15   HUBARD, et al.,
16                                         Defendants.
17

18           Plaintiff is a state prisoner, proceeding through counsel. On March 11, 2020, plaintiff filed

19   a request to seal documents.

20           Good cause appearing, IT IS HEREBY ORDERED that plaintiff’s Request to Seal

21   Documents Pursuant to Local Rule 141 (ECF No. 191) is GRANTED. The Clerk is directed to

22   keep this report under seal until further Court order.

23   Dated: March 16, 2020

24

25

26
     /pent0518.sea.p2
27

28
